Order entered February 13, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01332-CV

                                  MIKE JABARY, Appellant

                                               V.

                                 CITY OF ALLEN, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-00827-2011

                                           ORDER
       By order dated November 16, 2012, and included in a supplemental clerk’s record filed in

this Court on December 6, 2012, the trial court sustained two contests to appellant’s affidavit of

indigence and ordered appellant “to pay costs as required by the Texas Rules of Appellate

Procedure.” See TEX. R. APP. P. 20.1(i). The costs required by the rules include the charges for

preparing “the clerk’s record and, if necessary to the appeal, the reporter’s record.” See id.

20.1(n), 34.1.   Although the reporter’s record has been filed, the clerk’s record has not.

Accordingly, we ORDER appellant to pay for the clerk’s record within ten (10) days of the date

of this order. We further ORDER Collin County District Clerk Andrea Stroh Thompson to file

the clerk’s record within ten days of receipt of payment. We caution appellant that failure to pay
for the clerk’s record will result in the appeal being dismissed without further notice. TEX. R.

APP. P. 37.3(b), 42.3(b), (c).




                                                   /s/     ELIZABETH LANG-MIERS
                                                           JUSTICE